DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hiramoto et al. [US2001/0052215, “Hiramoto”].
Hiramoto discloses a joint apparatus capable of joining a pouch body to a spout comprising; a spout holding unit (26) that holds the spout; a positioning mechanism (41, 72) that positions the pouch body with respect to the spout; and a joint mechanism (4) that joins a pouch mouth of the pouch body to the spout; wherein the positioning mechanism has a pouch-body moving unit (72) that moves the pouch body toward the spout, a contact member (25) having a contact part that comes into contact with an end of the pouch mouth, and an absorption mechanism (74) that absorbs a part of a force acting on the pouch body when the end of the pouch mouth comes into contact with the 
With respect to claim 2, Hiramoto discloses the pouch-body moving unit capable of positioning the pouch body with respect to the spout, while supporting a bottom of the pouch body (supports the bottom of the bag with receiving stand 32; Figure 5; paragraph 0045). 
With respect to claims 3-4, Hiramoto discloses the contact member has at least two contact parts that are positioned on one side and on the other side with respect to the spout holding unit (attachment plates 25 are located on both sides; Figures 4-6; paragraph 0044). 
With respect to claims 5-8, Hiramoto discloses the contact part is disposed to be positioned at the same height as a contact surface of the spout, which is in contact with the pouch body, or at a position lower than the contact surface (Figures 4-6). 
With respect to claim 17, Hiramoto discloses wherein the positioning mechanism further has a guide unit that guides a side edge part of the pouch body, and the guide unit is movable between a guide position at which the guide unit is in contact with the side edge part and guides the side edge part, and a retracted position retracted from the guide position (paragraph 0048). 
With respect to claim 18, Hiramoto discloses a spout sealing machine comprising the joint apparatus according to claim 1, and a sealing apparatus (4) that seals the pouch mouth, wherein the joint mechanism is configured to temporally seal the pouch mouth of the pouch body to the spout (paragraphs 0063). 
Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 14, 2022